Order entered June 18, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00149-CV

                          LARRY M. GENTILELLO M.D., Appellant

                                               V.

  UNIVERSITY OF TEXAS SOUTHWESTERN HEALTH SYSTEMS, ET AL, Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 07-6167

                                           ORDER
       The Court has before it appellant’s June 5, 2013 motion to lift seal on record for appeal,

which is unopposed. The Court GRANTS the motion and DIRECTS the Clerk of the Court to

unseal the record in this case.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE